
	
		I
		112th CONGRESS
		1st Session
		H. R. 3639
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Ethics in Government Act of 1978 to require
		  federally elected officials to place their stocks, bonds, commodities futures,
		  and other forms of securities in a blind trust.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Insider Trading by Elected
			 Officials Act.
		2.Requirement of
			 elected officials to use blind trustThe Ethics in Government Act of 1978 (5
			 U.S.C. App.) is amended by inserting after section 101 the following new
			 section:
			
				101A.Elected
				officials required to establish a blind trust
					(a)RequirementThe President, Vice President, and each
				Member of Congress shall place all of such person’s stocks, bonds, commodities
				futures, and other forms of securities, including securities held jointly with
				such person’s spouse, in a qualified blind trust (as defined in section
				102(f)(3)).
					(b)ExclusionSubsection (a) shall not apply to the
				financial interests or benefits described under section 102(i).
					(c)Timing and
				extension
						(1)In
				generalThe President, Vice
				President, and each Member of Congress shall comply with subsection (a) not
				later than 30 days after taking office, or in the case of those persons serving
				in those offices on the date of enactment of the Prevent Insider Trading by
				Elected Officials Act, not later than 30 days after such date of
				enactment.
						(2)Extension
							(A)The President and
				Vice President may file with the Director of the Office of Government Ethics
				for an additional 30 day extension to comply with subsection (a).
							(B)A Member of
				Congress may file, with the Clerk of the House of Representatives in the case
				of a Representative or Delegate of Congress and the Resident Commissioner from
				Puerto Rico, and with the Secretary of the Senate, in the case of a Senator,
				for an additional 30 day extension to comply with subsection (a).
							(d)Civil penalty
				for failure To complyThe
				Attorney General may bring a civil action in any appropriate United States
				district court against the President, Vice President, or any Member of Congress
				who knowingly and willfully fails to comply with subsection (a) by the end of
				the time period specified in subsection (c). The court in which such action is
				brought may assess against such person a civil penalty not to exceed
				$50,000.
					.
		
